United States Court of Appeals
                                For the First Circuit
No. 08-1818

                            EFRAÍN GONZÁLEZ-FUENTES, et al.,

                                      Petitioners, Appellees,


                                                v.

                    HON. CARLOS MOLINA, Secretary of Corrections and
                     Rehabilitation of of Puerto Rico and Administrator of
                      Corrections of the Commonwealth of Puerto Rico,

                                     Respondent, Appellant.

No. 08-1819

                            CARMEN RIVERA-FELICIANO, et al.

                                      Plaintiffs, Appellees,
                                                 v.

                 HON. LUIS FORTUNO BURSET, Governor of Puerto Rico;
               HON. ROBERTO SANCHEZ-RAMOS, Secretary of Justice of the
              Commonwealth of Puerto Rico; HON. CARLOS MOLINA, Secretary
                     of Corrections and Rehabilitation of Puerto Rico and
               Administrator of Corrections of the Commonwealth of Puerto Rico;
                 HON. JOSE R. LOZADA, Director of the Bureau of Special
                     Investigations of the Commonwealth of Puerto Rico,

                                     Defendants, Appellants.


                                       ERRATA SHEET

       The opinion of this Court issued on June 10, 2010, is amended as follows:

         On the coversheet replace Susana I. Peñagarícano-Brown, Puerto Rico Department of Justice,
with whom Roberto J. Sanchez Ramos, Secretary of Justice and Ileana M. Oliver-Falero, Acting
Solicitor General, were on brief, for appellants. with Susana I. Peñagarícano-Brown, Puerto Rico
Department of Justice, with whom Roberto J. Sanchez Ramos, Secretary of Justice , Ileana M.
Oliver-Falero, Acting Solicitor General, and Carlos A. Del Valle Cruz, Special Counsel, were on
brief, for appellants.
On page 13, note 8, line 12 replace "were it to conclude" with "were to conclude"

On page 44, line 1, replace "incidences" with "incidents"

On page 46, line 18, replace "incidences" with "incidents